DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8 and 15, the claimed invention are unclear on adjust the estimated pose information of the vehicle based on a model, wherein the model includes a spatial relationship and a temporal relationship among the plurality of point cloud frames (claim 1); adjusting, by the processor, the estimated pose information of the vehicle based on a model, wherein the model includes a spatial relationship and temporal relationship among the plurality of point cloud frame (claim 8); adjusting the estimated pose information of the vehicle based on a model, wherein the model includes a spatial relationship and a temporal relationship among the plurality of point cloud frames (claim 15). This operation is not defined and unclear on how adjust the estimated pose information based on the spatial relationship and the temporal relationship can be performed by themselves. The claims are unclear.
Dependent claims 2-7, 9-14 and 16-20 are rejected based on the rejection of the base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (WO 2013045917).
With respect to claim 1, Baldwin et al teach a navigation system for positioning a vehicle (figure 1), comprising: a communication interface configured to receive a plurality of point cloud frames with respect to a scene and initial pose data of the vehicle captured by a plurality of sensors equipped on the vehicle as the vehicle moves along a trajectory (e.g. figure 4 associated with pages 10 and 14); a storage configured to store the plurality of point cloud frames and the initial pose data (e.g. pages 10-11); a processor configured to : estimate pose information of the vehicle associated with each of the plurality of point cloud frames based on the initial pose data and the plurality of point cloud frames (e.g. pages 10-11); adjust the estimated pose information of the vehicle based on a model, wherein the model includes a spatial relationship and a temporal relationship  among the plurality of the point cloud frames (e.g. pages 10-11); and position the vehicle based on the adjusted pose information (e.g. pages 3-4). The 
With respect to claims 8 and 15, recited a method and a non-transitory computer-readable medium…to perform operation are rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above. 
With respect to claims 2, 9 and 16, Baldwin et al teach wherein the processor is further configured to: register the adjusted pose information of the vehicle with each of the plurality of point cloud frames (e.g. pages 3-4).
Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 35 U.S.C. 112 set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	The reference of Silver et al (US 9285230) discloses methods and systems for detecting board curbs in which a vehicle’s computing system may receive point clouds collected in an incremental order as the vehicle navigation path (abstract).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY J TOATLEY can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865